Title: To Alexander Hamilton from Benjamin Walker, 15 September 1789
From: Walker, Benjamin
To: Hamilton, Alexander



New York Sept. 15th. 1789
Dear sir

I have not had much time to consider the Subject on which I promised to give you my opinion nor to make the necessary previous enquiries. I will however give you my thoughts as they occur at the moment.
The public Accounts under the old System were divided into several branches say

1st.  The Army Accounts.—comprehending only the Pay & Commutations of the Line of the Army.
2d— the Accounts of the Quarter Master & Commissy Departments

3  the Accounts of the Marine Hospital & Cloathing Departmts
4.  the Accounts between the Several States and the United states
5  the Accounts of the Secret and Commercial Committees of Congress
6.  All other Accounts between the U S and individuals
7  the Current Accounts of the Union

For the Adjustment of the three first a Commissioner was appointed by Congress at the Head of each Department
For the 4th. a Board of three Commisrs. was appointed.
The Secret & Commercial Committees Accounts were properly under the direction of the Board of Treasury but being of a particular nature purely Commercial they appointed a special Commr to whom they last winter entrusted the adjustment of them under their direction.
The 6th & 7th Classes of Accounts were kept under the immediate direction of the Board of Treasury and their Accomptant.
Such has been the train in which the Accounts of the Union have been adjusted. How far the old Accounts are closed & what remains to be done is the subject in question. If I am rightly informed the principal business of the Office of Army Accounts has long since been nearly finished and the Commissioner & a great number of clerks have been long employed in examining the propriety & justness of the charges exhibited by the States for Depreciation paid to their respective quotas of the late Army. To do this I am told they are making a Register of the names of every Individual Soldier and tracing his history thro the Muster Rolls. This must be a laborious piece of business and I am afraid will not answer the end proposed, for tho it may prove that the States have paid many Soldiers what their Services did not entitle them to, yet as they will doubtless shew that they took the best means in their power to ascertain the truth & perhaps proceeded on rules laid down by Congress—they will still hold the Union chargeable, tho they should in some instances have been deceived. If this Office therefore has nothing else to do it may be well worth enquiry how far this business is essential.
The Business of Adjusting the Accots of the Marine Hospital and Clothing was committed to me and very little is left to be done in those Departments.

The Quarter Master & Commissary Departments were under Mr. Burralls care. These Departments were very extensive and I am told much business remains to be done in them.
The Accounts between the States and the United States are already Committed to a Board of Commissioners.
The Accounts of the Secret & Commercial Commees were as I before observed under the immediate direction of the Board of Treasury—it is these Accounts which are commonly denominated Mr. Morriss Accounts. They have lain in an unsetled State nothing of any consequence having been done to them, tho’ they passed thro several hands. Last Winter the Board of Treasury made a special Agreement with me to undertake the Adjustment of them in an Office at my own Charge and to attend to them myself at those hours not usually devoted to the public in my Office of Commissr for Marine Accounts &c. I accordingly entered on the Adjustment of them & made some progress, but from various causes very few of the Accounts have been finally settled. These Accounts are of importance to the public very considerable sums being accounted for and in some instances probably large ballances due to the public. They have little or no connection with the other public Accounts and require some Commercial knowledge in the persons who have to adjust them.
There can be no doubt that it will be thought prudent to keep the old Accounts perfectly seperate from the new ones—much confusion must otherwise ensue. An Office for the old Accounts must I think be established and one Commissioner with proper Assistance will be sufficient, to him may be committed what remains of the Qr. Master—Commissy Marine Cloathing & Hospital Departments and all other accounts between the United States & Individuals which originated during the War.
The Accounts which Originated since the war which I classed under the head of the Current Accounts may very well be Closed under the direction of the present Auditor—tho’ in the old Books which have always been kept by Mr. Nourse who is again Register. The Auditor may also take charge of the Secret Commee Accounts—or if thought more proper may be given to the Commissioner of Old Accounts.
As to the time it will take to finish this business I cannot form a judgement. In seven years they will not be all settled tho’ in less than one half of that time they may probably be brought into that State as to render any seperate Office for them unnecessary.
At all events an Office for the purpose should be established in the first instance. The business will then be going on whilst the Treasury Department are forming their Systems and If at any future period it shall be thought proper to bring the Old Accounts under the immediate direction of the Treasury Officers it will not then be attended with that confusion which I am confident would now ensue from mixing them.
I have given you my thoughts on the subject just as they occurred and have no time to reduce them to any order. If they are of any service ⟨to you⟩ I shall be glad.
I am very Sincerely   Dr Sir   Your very Obed Servt

Ben Walker


I am ashamed to mention to you again my two old Clerks Mr. Rogers & Mr Sweeney but they are Men of abilities & My Solicitude to get them Employ must excuse me.

Colo. Hamilton
